          Case 2:17-cv-00094-RAJ Document 265 Filed 04/25/19 Page 1 of 4



 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE
 7
     ABDIQAFAR WAGAFE, et al.,
 8                                                   No. C17-94 RAJ
                           Plaintiff(s),
 9
            v.                                       ORDER SETTING AMENDED
10                                                   TRIAL DATE AND RELATED
     DONALD TRUMP, et al.,                           DATES
11
                           Defendant(s).
12

13
            THE COURT, having considered the parties’ Stipulated Motion for Entry of
14
     Amended Case Schedule, being fully advised and finding good cause, now hereby
15
     ORDERS that the parties’ stipulated motion (Dkt. #264) is GRANTED. The
16
     previously scheduled trial of this case and pretrial deadlines are amended as follows:
17
     BENCH TRIAL DATE                                        MARCH 2, 2020
18

19   Length of Trial                                         5 days
20   Deadline to Complete Discovery                          July 26, 2019
21   (other than expert discovery and all depositions),
     which extension does not authorize new
22   written discovery requests (other than requests
     to admit) or subpoenas for document production
23

24   Expert Witness Disclosures/Reports                      September 6, 2019
     Under FRCP 26(a)(2)
25

26   Deadline for Depositions (other than of experts)        September 20, 2019


     ORDER SETTING AMENDED
     TRIAL DATE AND RELATED DATES – 1
           Case 2:17-cv-00094-RAJ Document 265 Filed 04/25/19 Page 2 of 4



 1   Responsive Expert Witness Disclosure/ Reports           September 27, 2019
     Under FRCP 26(a)(2)
 2

 3   Deadline to Complete Expert Discovery                   October 21, 2019
     (including all expert depositions)
 4

 5   All dispositive motions to be filed on                  November 18, 2019
     or before November 18, 2019, and noted
 6   for December 20, 2019
 7
     All motions in limine must be filed by                  January 20, 2020
 8   and noted on the motion calendar three
     Fridays thereafter pursuant to LCR7(d)(4)
 9

10   Agreed Pretrial Order due                               January 31, 2020

11   Pretrial conference                                     To be set by the Court
12
     Trial briefs, deposition designations,
13   and trial exhibits due                                  February 10, 2020
14

15          These are firm dates that can be changed only by order of the Court, not

16
     by agreement of counsel or the parties. The Court will alter these dates only
     upon good cause shown. Counsel must be prepared to begin trial on the date
17
     scheduled, but it should be understood that the trial may have to await the
18
     completion of other cases.
19
            COUNSEL ARE DIRECTED TO REVIEW JUDGE JONES’
20
     CHAMBERS PROCEDURES at http://www.wawd.uscourts.gov/judges/jones-
21
     procedures. Counsel are expected to abide by the requirements set forth
22
     therein. Failure to do so may result in the imposition of sanctions.
23          Links to Local Rules, Electronic Filing Procedures for Civil and Criminal
24   Cases, court forms, instruction sheets, and General Orders, can be found on the
25   Court’s website at www.wawd.uscourts.gov.
26   ///


     ORDER SETTING AMENDED
     TRIAL DATE AND RELATED DATES – 2
          Case 2:17-cv-00094-RAJ Document 265 Filed 04/25/19 Page 3 of 4



 1                       ALTERATIONS TO FILING PROCEDURES
 2        Counsel are required to electronically file all documents with the Court. Pro se
 3   litigants may file either electronically or in paper form. Information and procedures
 4   for electronic filing can be found on the Western District of Washington’s website at

 5   http://www.wawd.uscourts.gov/attorneys/cmecf.

 6        The following alterations to the Filing Procedures apply in all cases pending
     before Judge Jones:
 7
          1.      Mandatory chambers copies are required for all e-filed motions,
 8
     responses, replies, and surreplies, and all supporting documentation relating to
 9
     motions, regardless of page length.
10
          The paper copy of the documents (with tabs or other organizing aids as
11
     necessary) shall be delivered to the Clerk’s Office by 12:00 p.m. on the business day
12
     after filing. The chambers copy must be clearly marked with the words “Courtesy
13
     Copy of Electronic Filing for Chambers.” The parties are required to print all
14   courtesy copies from CM/ECF using the “Include headers when displaying PDF
15   documents” feature under “Document Options.” This requirement does not apply to
16   pleadings filed under seal.
17        2.      Searchable PDFs: All documents filed electronically must be submitted in
18   PDF format to permit text searches and to facilitate transmission and retrieval.
19   Before these documents are electronically filed, the CM/ECF User shall convert the

20   documents to PDF format. These documents may not be scanned.

21
                                        COOPERATION
22
               As required by LCR 37(a), all discovery matters are to be resolved by
23
     agreement, if possible. Counsel and the parties are further directed to cooperate in
24
     preparing the final Pretrial Order in the format required by LCR 16.1.
25

26


     ORDER SETTING AMENDED
     TRIAL DATE AND RELATED DATES – 3
          Case 2:17-cv-00094-RAJ Document 265 Filed 04/25/19 Page 4 of 4



 1                                       SETTLEMENT
 2          Should this case settle, counsel shall notify Victoria Ericksen as soon as
 3   possible at victoria_ericksen@wawd.uscourts.gov. An attorney or party who fails to
 4   give the Court prompt notice of settlement may be subject to such discipline as the

 5   Court deems appropriate.

 6

 7

 8
           DATED:      April 25, 2019.
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER SETTING AMENDED
     TRIAL DATE AND RELATED DATES – 4
